DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on December 6, 2021 is acknowledged. Group (I), drawn to compounds of formula (I) and compositions thereof, embraced by claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 28, 32, 34, 46-48 and 51 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    117
    277
    media_image1.png
    Greyscale
 and indicated claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 32, 34 and 46-48 read on said species. The elected species was not found during the search, thus, the search was expanded. 
In summary, claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 28, 32, 34, 46-49 and 51 are pending and claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 32, 34 and 46-48 are under consideration. Claim 51 is a new claim. Claims 28 and 51 are withdrawn based on the species election and claim 49 is withdrawn based on the restriction requirement.
Specification
The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary. 
Correction is required. See MPEP § 608.01(b).

	The objection may be overcome by adding formula (I) to the end of the abstract. 
	

Claim Rejections
Claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 32, 34 and 46-48 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 32, 34 and 46-48, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
	To overcome the rejection, the Examiner suggests limiting said claims to the elected Markush group, i.e. wherein A4 is pyrdinyl.

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the definition of R4, the the groups “NHS(O)C1-6alkyl” and “S(O)N(R’)2” does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant in a patent.

Claims 1, 2, 9, 13, 16, 18, 23, 25, 26, 32 and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amin et al. (US 20070225292).
The reference teaches the following species:

    PNG
    media_image2.png
    419
    745
    media_image2.png
    Greyscale
, see page 74. The following species reads upon claim 1 and at least claim 

    PNG
    media_image3.png
    366
    621
    media_image3.png
    Greyscale
, see page 86. The compositions are taught on page 147, claim 17. Thus, said claims are anticipated by Amin et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 9, 10, 12, 13, 16, 18, 23-26, 32, 34 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amin et al. (US 20070225292).
The present application claims compounds of formula (I), wherein L1= C(O), A1= 1,4-phenylene, L2= bond, A2= morpholinyl, X= C(O), R1= H, L3= methylene, A3= cyclobutyl, A4= pyridinyl, R3= H, R4= CN, R5= H.

The reference teaches a compound of formula (I), wherein L1= C(O), A1= 1,2-phenylene, L2= bond, A2= morpholinyl, X= C(O), R1= H, L3= methylene, A3= cyclobutyl, A4= pyridinyl, R3= H, R4= H, R5= H.

    PNG
    media_image4.png
    294
    490
    media_image4.png
    Greyscale
, see page 99. 
	The only differences between the claimed species and the cited species are 1) the conntection of the phenylene ring at A1; and 2) the substitution at R4.
1) The compounds are positional isomers and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
2) The genus on page 133 of the ‘292 publication teach CN and H at R4 as alternatively useable, see claim 1, the definition of R1 in the ‘292 publication.
Therefore, said claims are rendered obvious over Amin et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624